Citation Nr: 0945127	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  07-05 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than May 23, 2006, 
for the grants of service connection for bilateral hearing 
loss and for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1952 to January 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which granted the Veteran's claims of 
service connection for bilateral hearing loss, assigning a 
zero percent rating effective May 23, 2006, and for tinnitus, 
assigning a 10 percent rating effective May 23, 2006.  This 
decision was issued to the Veteran and his service 
representative in December 2006.  The Veteran disagreed with 
this decision later in December 2006, seeking an effective 
date earlier than May 23, 2006, for the grants of service 
connection for bilateral hearing loss and for tinnitus.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's original claims of service connection for 
bilateral hearing loss and for tinnitus were date-stamped as 
received by the RO on May 23, 2006.

3.  Service connection has been in effect for bilateral 
hearing loss and for tinnitus since May 23, 2006.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 23, 2006, 
for grants of service connection for bilateral hearing loss 
and for tinnitus have not been met.  38 U.S.C.A. §§ 5101(a), 
5110, 5111 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 
3.4(b)(1), 3.31, 3.105(a), 3.151(a), 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

In a June 2006 letter, VA notified the appellant of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
June 2006 VCAA notice letter also contained notice of the 
Dingess requirements.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the June 
2006 VCAA notice letter was issued prior to the November 2006 
rating decision currently on appeal.  In response to this 
notice, the Veteran informed VA later in June 2006 that he 
had no more information or evidence to submit in support of 
his claim.

The Veteran's earlier effective date claim on appeal is a 
"downstream element" of the RO's grants of service 
connection for bilateral hearing loss and for tinnitus in the 
currently appealed rating decision issued in December 2006.  
For such downstream issues, notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 is not required in cases 
where such notice was afforded for the originating issue of 
service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  
As noted above, the Veteran received VCAA notice in November 
2006.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the November 2006 rating decision was 
fully favorable to the Veteran on the issues of service 
connection for bilateral hearing loss and for tinnitus, and 
because the Veteran's earlier effective date claim is being 
denied in this decision, the Board finds no prejudice to the 
Veteran in proceeding with the present decision and any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In Dingess, the Court held that, in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  
See Dingess, 19 Vet. App. at 490-91.  As neither the Veteran 
nor his service representative have indicated any prejudice 
caused by VA error, the Board finds no basis for finding 
prejudice against the Veteran's appeal of the issue 
adjudicated in this decision.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes the 
Veteran's service treatment records and his post-service VA 
treatment records.  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Factual Background & Analysis

The Veteran contends that he is entitled to an effective date 
earlier than May 23, 2006, for grants of service connection 
for bilateral hearing loss and for tinnitus.  Specifically, 
he contends that he was treated on an outpatient basis at a 
VA Medical Center in April 2000 for hearing problems and 
received his first hearing aids and this treatment 
constituted informal service connection claims for bilateral 
hearing loss and for tinnitus.

In general, except as otherwise provided, the effective date 
of an evaluation an award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication indicating an intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a).  To determine when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2009).

A review of the Veteran's claims file shows that the 
Veteran's original claims of service connection for bilateral 
hearing loss and for tinnitus were submitted on a signed VA 
Form 21-4138 dated on May 23, 2006, and date-stamped as 
received by the RO that same day.  

On VA outpatient treatment in April 2000, it was noted that 
the Veteran was being seen for fitting of Starkey CE H9 
hearing aids and group hearing aid orientation.  He was 
advised as to the support services available through the 
audiology section at the VA Medical Center in Dallas, Texas, 
the care and use of his hearing aids, and battery cautions.  
The Veteran was provided with one package of ZA 312 hearing 
aid batteries, a manufacturer's instruction booklet and 
presentation case, and batter order instruction sheet with a 
sample battery order card.  The Veteran did not report any 
problems with his hearing aids "and was please while here 
with his new hearing aids."  He was advised to return to the 
clinic on an as needed basis.

In a September 2002 addendum to the April 2000 VA outpatient 
treatment report, it was noted that the Veteran complained of 
"dead aids."  Inspection of the Veteran's hearing aids 
showed that the receiver tubings were plugged with cerumen.  
After cleaning, the right ear hearing aid functioned to the 
Veteran's satisfaction when inserted in to his right ear.  
The Veteran's left ear hearing aid could not be cleaned 
thoroughly and "remained 'weak.'"  It was noted that the 
Veteran's hearing aids were out of warranty.  The Veteran 
stated that he did not know where his mailing kit was 
located.  The Veteran was provided a new mailing kit and 
counseled on the repair procedure.  It was noted that the 
Veteran understood the instructions and would be mailing his 
defective left ear hearing aid to the manufacturer for 
repair.  He was advised to return to the clinic on an as 
needed basis.

In March 2006, the Veteran reported that his hearing aids 
sounded "tinny" with feedback on the left side frequently 
and difficulty hearing with his hearing aids.  Visual 
inspection of the hearing aids found that the wax springs 
were blocked with cerumen.  A listening check indicated that 
the Veteran's hearing aids were amplifying well after the wax 
springs had been removed and replaced.  The hearing aids were 
reprogrammed to decrease the highs and slightly increase the 
lows.  The Veteran reported that his hearing aids "seemed 
better" when they were re-inserted in his ears.  The Veteran 
was reminded that hearing aid adjustments required a 
scheduled appointment and was provided with the phone numbers 
for the audiology clinic for him to schedule future 
adjustments if necessary.  He was advised to return to the 
clinic on an as needed basis.

On May 23, 2006, the Veteran complained of a "dead aid" in 
his left ear.  A visual check of the hearing aid showed that 
the wax guard was plugged with cerumen.  After the wax guard 
was removed and replaced and the hearing aid was re-inserted 
in the Veteran's left ear, he reported that it functioned to 
his satisfaction.  The Veteran stated that his hearing had 
changed "as he is not hearing as well with the aids as he 
had before.  A hearing test confirmed his complaint."  The 
Veteran's hearing aids were reprogrammed.  The Veteran was 
fitted for new hearing aids and advised that he should return 
to the clinic for a fitting appointment.

In July 2006, the Veteran was fitted for binaural Destiny 
1200 HC hearing aids.  The Veteran counseled on care and use 
of the hearing aids, insertion and removal of the hearing 
aids, and support services available through the hearing aid 
clinic.  He also was counseled on hearing aid adjustments, 
battery ordering, repairs, clinic telephone numbers, 
troubleshooting and corrective measures, telephone usage, and 
battery cautions.  The Veteran was provided with batteries, 
manufacturer's instructions, battery ordering instruction 
sheet, cleaning tools, and presentation case.  It was noted 
that the Veteran understood the instructions he was given and 
was able to insert and remove his hearing aids while at the 
clinic.  

On VA audiology examination in August 2006, the Veteran's 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
50
60
85
LEFT
20
45
65
65
65

Speech audiometry revealed speech recognition ability of 
100 percent in the right ear and of 96 percent in the left 
ear.  It was noted that the Veteran was seeking service 
connection for impaired hearing and tinnitus.  No claims file 
was available for review.  The Veteran stated that he had 
served in the Air Force from 1952 to 1960 as an aircraft 
mechanic on the flight line and reported exposure "to the 
usual noises one experiences on flight line duty."  He also 
reported aircraft maintenance work after service separation.  
He stated that he had noticed the onset of hearing difficulty 
10-15 years earlier and that a ringing high-pitched tinnitus 
was present "whenever he does not have his hearing aids in 
his ears."  He also stated that his tinnitus had begun 
gradually 15-20 years earlier.  He reported experiencing 
difficulty sleeping due to tinnitus which was moderately 
severe.  

The VA examiner noted in August 2006 that the Veteran's 
hearing in the left ear was within normal limits at 
250-500 Hertz (Hz) with a moderate hearing loss from 1000-
1500 Hz and a moderately severe hearing loss 2000-4000 Hz 
precipitously falling to a profound hearing loss 
6000-8000 Hz.  This examiner stated that the hearing loss was 
sensorineural.  This examiner also stated that he could not 
provide an opinion as to the etiology of the Veteran's 
bilateral hearing loss and/or tinnitus because no claims file 
was available for review.  The diagnoses were bilateral 
sensorineural hearing loss and bilateral constant tinnitus.  

In a November 2006 addendum to the August 2006 VA examination 
report, it was noted that the Veteran's claims file had been 
reviewed.  The VA examiner noted that the Veteran's service 
treatment records had only one audiogram completed in June 
1960 two years prior to his service separation.  He also 
noted that this audiogram was incomplete because the 
Veteran's hearing was tested only for 250 Hz to 2000 Hz.  
This examiner opined that, considering the Veteran's reported 
in-service history of noise exposure from active service on 
the flight line, it was at least as likely as not that his 
bilateral hearing loss and tinnitus were related to active 
service.  

As noted in the Introduction, in a November 2006 rating 
decision issued to the Veteran and his service representative 
in December 2006, the RO granted service connection for 
bilateral hearing loss, assigning a zero percent rating 
effective May 23, 2006, and for tinnitus, assigning a 
10 percent rating effective May 23, 2006.  In the narrative 
for this rating decision, the RO found that service 
connection for bilateral hearing loss and tinnitus was 
warranted based on the results of the Veteran's August 2006 
VA examination with November 2006 addendum.  The RO also 
found that May 23, 2006, was the appropriate effective date 
for the grants of service connection for bilateral hearing 
loss and for tinnitus because that was the date of receipt of 
these claims.  

The next relevant correspondence occurred when the Veteran's 
service representative submitted a letter, which the RO 
correctly interpreted as a notice of disagreement, date-
stamped as received by the RO on January 29, 2007.  The 
Veteran requested earlier effective dates for his service-
connected disabilities on the basis that the effective dates 
should be the date that he first received his hearing aids in 
2000.

In statements on his substantive appeal (VA Form 9), dated on 
February 26, 2007, and date-stamped as received by the RO on 
February 27, 2007, the Veteran contended that the RO should 
have construed his April 2000 outpatient treatment report 
where he received his first hearing aids as informal service 
connection claims for bilateral hearing loss and for 
tinnitus.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to an effective 
date earlier than May 23, 2006, for the grants of service 
connection for bilateral hearing loss and for tinnitus.  The 
Veteran's original claims of service connection for bilateral 
hearing loss and for tinnitus were on a VA Form 21-4138 which 
was date-stamped as received by the RO on May 23, 2006.  The 
Veteran essentially contends that he is entitled to an 
effective date for service connection dating back to the 
earliest date in his post-service VA treatment records when 
he received hearing aids (April 2000).  The Board 
acknowledges that the Veteran was prescribed hearing aids for 
the first time on VA outpatient treatment in April 2000.  
There is no evidence, however, that the Veteran communicated 
to VA any intent to file claims of service connection for 
bilateral hearing loss and for tinnitus between his date of 
separation from active service on January 12, 1962, and the 
date that his VA Form 21-4138 was received by VA on May 23, 
2006.  

The Board notes that documents in the claims file dated 
between January 1962 and May 2006 related to other claims 
which the Veteran pursued for increased ratings for a 
psychiatric disability and compensation under 38 U.S.C.A. 
§ 1151 due to claimed residuals of VA surgical treatment.  
The Veteran did not file either formal or informal claims for 
VA compensation for bilateral hearing loss and tinnitus until 
May 23, 2006.  Although the Veteran was seen on several 
occasions prior to May 2006 for adjustments in his hearing 
aids, he did not communicate an intent to file claims for VA 
benefits based on bilateral hearing loss and tinnitus until 
May 23, 2006.  In fact, despite being seen by several VA 
audiologists in 2000 and 2006, it appears that the Veteran 
did not complain of tinnitus until his VA examination in 
August 2006 after he had filed his service connection claims.

The Board observes that the laws and regulations pertaining 
to effective dates are clear.  The effective date of an 
evaluation or award of compensation or dependency and 
indemnity compensation based on an original claim will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Given the foregoing, the Board finds that the 
criteria for an effective date earlier than May 23, 2006, for 
a grant of service connection for bilateral hearing loss and 
for tinnitus have not been met.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an effective date prior to May 23, 2006, for 
the grants of service connection for bilateral hearing loss 
and for tinnitus is denied.  



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


